EXHIBIT11.1 STATEMENT OF COMPUTATION OF EARNINGS PER SHARE Three Months Ended Three Months Ended June 30, 2007 June 30, 2006 Earnings Earnings Shares Per Share Shares Per Share (in Thousands) (in Thousands) Basic Weighted Average Shares Outstanding 7,188 $ 0.38 7,176 $ 0.36 Diluted Average Shares Outstanding 7,188 7,176 Common Stock Equivalents 10 1 7,198 $ 0.38 7,177 $ 0.36 Six Months Ended Six Months Ended June 30, 2007 June 30, 2006 Earnings Earnings Shares Per Share Shares Per Share (in Thousands) (in Thousands) Basic Weighted Average Shares Outstanding 7,185 $ 0.72 7,173 $ 0.69 Diluted Average Shares Outstanding 7,185 7,173 Common Stock Equivalents 11 2 7,196 $ 0.72 7,175 $ 0.69
